DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8, 12, and 18-21 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2009/0128503, hereinafter “Grant”) in view of Du (US 2017/0316733), Lacroix et al. (US 2014/0208204, hereinafter “Lacroix”) and Peterson (US 2008/0110390).
	Regarding claim 1, Grant discloses	A display apparatus comprising (Fig. 1C, [0033], interface device 140):	a display panel comprising a plurality of pixels configured to emit light to display an image ([0033], display 146 is an LCD which has a plurality of pixels to emit light and has a display panel displaying an image);5	a first layer formed on a first surface of the display panel, a surface roughness of the first layer being changed at a first area when a first signal is applied, the surface roughness of the first layer being changed such that the first layer transitions from being to the first layer, and wherein a width of the first area is substantially the same as a width of the first signal at based on texture information of the image, wherein a width of the first area wherein the first layer has the continuous peaks and valleys is substantially the same as a width of the first signal area, and	the surface adjust signal being based on a texture represented by the image at wherein the first signal is different from the light emitted from the plurality of pixels.	Peterson teaches using independent light sources to deform a photo-active touchscreen layer (Fig. 4, [0039-0040, 0042, and 0044-0045]; azobenzene polymer as photo-active layer 402 has laser unit 405 with laser(s) as light sources to cause deformation via bumps 304 at surface 302).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grant, Du, and Lacroix to include an additional light source other than the display pixels, wherein the Regarding claim 2, Grant as modified by Du, Lacroix and Peterson discloses the display apparatus of claim 1, wherein the signal unit comprises a plurality of the control elements (Peterson, Fig. 4, [0048 and 0050], lasers are control elements as part of the signal unit 405).	The motivation is the same as in claim 1.	Regarding claim 3, Grant as modified by Du, Lacroix and Peterson discloses the display apparatus of claim 2, wherein each of the plurality of control elements corresponds to at least one pixel of the display panel (Peterson, Fig. 4, [0048 and 0050], control elements control texture of display and each corresponds to at least one pixel).	The motivation is the same as in claim 1.	Regarding claim 4, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 1, wherein the signal applying unit is disposed in the display panel.	Peterson teaches wherein the signal applying unit is disposed under the touch screen (Peterson, Fig. 4, [0048 and 0050]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grant, Du, Regarding claim 6, Grant as modified by Du, Lacroix and Peterson discloses the display apparatus of claim 1, wherein the first layer comprises a material of which a surface roughness is changed by ultraviolet rays (Peterson, Fig. 4, [0042], lasers from driver 405 are ultraviolet rays).25

	Regarding claim 8, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 6, but does not explicitly disclose wherein the display panel is an organic light-emitting display panel.	However, Du further teaches to form a display panel as an organic-light-emitting display panel (Du, [0033] OLED light emitting unit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Grant, Du, Lacroix and Peterson to form the pixels as OLEDs, such as taught by Du, for the purpose of improving contrast of the display.	Regarding claim 17, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 1, wherein the controller controls the signal unit to be driven according to a surface adjust signal corresponding to the image (Lacroix, [0048 and 0050], “haptic effect may change based on … image being displayed”).5
Regarding claim 18, Grant discloses	A display apparatus comprising (Fig. 1C, [0033], interface device 140): 	a display displaying an image, the display panel including a plurality of pixels configured to emit light ([0033], display 146 is an LCD and has a display panel displaying an image with the display panel having pixels that are configured to emit light);	a first layer formed on a first surface of the display panel, a surface roughness of the first layer being changed at an area when a first signal is applied to the first layer, the surface roughness of the first layer being changed such that the first layer transitions from being flat to having continuous peaks and valleys in the area, wherein heights of the peaks and depths of the valleys are adjustable (Fig. 1C, [0027-0029, 0031, and 0033-0035], haptic mechanism 144 underlying a touch sensitive surface 142 (first layer formed on first top surface of display panel of LCD display 146), the haptic mechanism 144 has pins 148 that create bumps to create adjustable peaks and valleys (see also Fig. 2A), the first layer has its roughness changed [0029] from rough to course in first area of region of touch sensitive surface 142 with the peaks and valleys in the first area); and 	a plurality of control elements applying the first signal to the first layer ([0050], circuitry providing electrical potentials via electric wires 306 to cause haptic effects by pins 148 as control elements; see also [0055] and [0060] using control signals for haptic control);

	wherein all the pixels remain fixed in position when the surface roughness of the first layer is changed ([0033], LCD has pixels that remain in a fixed position when the surface roughness of the first layer is changed due to haptic mechanism 144).	Grant does not explicitly disclose a first signal applied to the first layer, and wherein a width of the area corresponds to a width of the first signal applied to the first layer.	Du teaches using a shape changing material that transitions in a width of a first area from light transmitted by a light field control part based on a signal unit being controlled in response to a surface adjust signal (Du, Fig. 3, [0031-0033, 0039-0040, 0042, 0047-0048, and 0050]; first layer is controllably-deformable material layer 121 has surface roughness changed when a first light signal is applied by light field control part 131 as a signal unit; “light” changing the shape of the material layer includes different spectrums of light such as ultraviolet with the light being generated based on a surface adjust signal that determines how to deform layer 121).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grant to replace the haptic mechanism and have the haptic effects occur by using a light field control part and deformable layer as a first layer, such as taught by Du, for the purpose of providing a controllable light source for modifying the shape of the controllably-deformable material layer based on signals provided by the light source such that the  area corresponds to a width of the first signal applied to the first layer where the haptic effects are generated.	Grant as modified by Du does not explicitly disclose	the peaks and depths of the valleys based on texture information of the image, wherein a width of the area where the first layer has the continuous peaks and valleys corresponds to a width of the first signal,	wherein the first signal is based on a texture represented by the image in the area,	wherein when the texture represented by the image in the area corresponds to a rough texture, the surface roughness of the first layer is increased with respect to a value near zero,	when the texture represented by the image in the area corresponds to a soft texture, the surface roughness of the first layer is decreased with respect to the surface roughness of the first layer when the texture represented by the image in the area corresponds to the rough texture,	when the texture represented by the image in the area corresponds to a smooth texture, the surface roughness of the first layer is adjusted to have the value near zero.	Lacroix teaches the concept of changing a haptic effect based on a simulated contour of an image being displayed through the touch surface ([0048 and 0050], “haptic effect may change based on … image being displayed”).	Therefore, it would have been obvious to one of ordinary skill in the art before the  is different from the light emitted from the plurality of pixels.	Peterson teaches using independent light sources to deform a photo-active touchscreen layer (Fig. 4, [0039-0040, 0042, and 0044-0045]; azobenzene polymer as photo-active layer 402 has laser unit 405 with laser(s) as light sources to cause deformation via bumps 304 at surface 302).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grant, Du, and Regarding claim 19, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 18, wherein the plurality of control elements is disposed in the display panel or between the display panel and the 15first layer (Peterson, Fig. 4, [0042 and 0045], laser drive unit 405 having control elements or lasers are formed under the touchscreen layer which has the control elements disposed in the display panel).	The motivation is the same as in claim 1. 	Regarding claim 21, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 1, wherein when the texture represented by the image in the area corresponds to a rough texture, the surface roughness of the first layer is increased with respect to a value near zero (Lacroix, [0048 and 0050], “haptic effect may change based on … image being displayed” ; rough texture is high surface roughness),	when the texture represented by the image in the area corresponds to a soft texture, the surface roughness of the first layer is decreased with respect to the surface roughness of the first layer when the texture represented by the image in the area corresponds to the rough texture (Lacroix, [0048 and 0050], “haptic effect may change based on … image being displayed”; soft texture is medium surface roughness),Regarding claim 22, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 1, wherein the first area where the first layer has the continuous peaks and valleys overlaps the control element that generates the first signal and at least two pixels on opposite sides of the control element (Peterson, Fig. 4, [0039-0045], lasers of laser drive unit 405 form the first area of peaks and valleys when multiple lasers are used to create bumps and have an area that overlaps the control element for an image formed over the control element and pixels of the display on opposite sides of the control element (e.g., when the image is changed on the entire display).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Du, Lacroix and Peterson as applied to claims 1-4, 6, 8, 17-19 and 21-22, and further in view of Mukherjee et al. (US 9,541,965, hereinafter “Mukherjee”).	Regarding claim 12, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 6, but does not explicitly disclose wherein an ultraviolet blocking filter is formed on the surface of the first layer.	Mukherjee discloses forming an ultraviolet blocking filter formed on a display .
	Regarding claim 20, Grant as modified by Du, Lacroix and Peterson teaches the display apparatus of claim 18, but does not explicitly disclose wherein an ultraviolet blocking filter is formed on the surface of the first layer.	Mukherjee discloses forming an ultraviolet blocking filter formed on a display surface of a display device (Col. 3, lines 50-57, cover component can include an ultra-violate (UV) filter).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the display apparatus of Grant, Du, Lacroix and Peterson to have wherein an ultraviolet blocking filter is formed on the surface of the first layer, such as taught by Mukherjee, for the purpose of protecting components in the display from damage due to UV light (Mukherjee, Col. 3, lines 50-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH P FOX/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694